Citation Nr: 0402014	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-20 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran had active service from June 1955 to August 1975.

The veteran filed a claim in January 1992 for service 
connection for hypertension.  In August 1992, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, denied his claim.  He appealed to the 
Board of Veterans' Appeals (Board).

In February 1997, the Board granted service connection for 
hypertension.  And in March 1997, the RO assigned a 
noncompensable (i.e., 0 percent) rating.  The veteran 
appealed that rating.  In March 2000, the Board remanded the 
case to the RO for further development and consideration.  
And in March 2001, on remand, the RO increased the rating to 
10 percent with the same effective date as the prior rating.  
The veteran continued to appeal, requesting an initial rating 
higher than 10 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  See, too, Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board again remanded the case to the RO in June 2003 for 
still further development and consideration.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim, of whose responsibility-his or 
VA's, it is for obtaining the supporting evidence, and he has 
indicated there is no additional supporting evidence to be 
obtained; he wants his claim considered based on the evidence 
of record.

2.  The veteran's diastolic blood pressure reading is not 
predominantly 110 or more, and his systolic blood pressure 
reading is not predominantly 200 or more.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision since all notification and development needed to 
render a fair decision on this issue has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of what evidence he was expected to 
provide VA and of the evidence that already had been 
obtained.  In January 2001, June 2001, and June 2003 letters, 
he was informed of the applicable criteria necessary to 
substantiate his claim.  And in response, the RO obtained 
additional medical records.  He was also afforded several 
medical examinations.  38 U.S.C.A. § 5103A(d).  In two 
letters received in July 2003, he specifically stated that he 
had no additional evidence to submit.  He indicated he wants 
his appeal considered as soon as possible based on the 
evidence of record.

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  

Only the current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But as previously mentioned, 
when, as here, the veteran timely appealed the rating 
initially assigned for his disability-just after 
establishing his entitlement to service connection for it-VA 
must consider his claim in this context.  And this, in turn, 
includes determining whether he is entitled to a "staged" 
rating to compensate him for various times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Further, during the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2000).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and 
post-amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that the schedular 
ratings applicable to hypertension (DC 7101) essentially did 
not change as a result of these new revisions.  So the new 
criteria are not more favorable than the old criteria, and 
vice versa.



Under the pre-amendment DC 7101, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation was warranted.  And Note 1 indicated that, 
when continuous medication was shown necessary for control of 
the condition with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).  As 
such, the veteran's use of medication was considered in the 
assignment of his initial 10 percent rating.

Under the current version of DC 7101, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more or 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
will be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation is 
warranted.  And Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension means the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, 
DC 7101 (2000).

As indicated in the above cited codes, to receive the next 
higher rating of 20 percent, the veteran's diastolic 
pressure, i.e., the bottom number of his blood pressure (BP) 
reading, must be predominantly 110 or more, or his 
systolic pressure, i.e., the top number of his BP reading, 
must be predominantly 200 or more.  The veteran believes he 
meets this requirement.

The veteran says he frequently monitors his blood pressure 
and that his diastolic reading often rises from 78 to 88 with 
even only moderate exercise such as walking up steps.  

The veteran's BP has been taken numerous times during the 
last several years.  And the results of those BP readings 
show that he is not entitled to a rating higher than his 
current rating of 10 percent.  He had the following BP 
readings on the dates indicated:  110/74 (May 1985); 120/84 
(June 1985); 146/94 (October 1988); 124/80 (January 1992); 
120/76 (February 1992); 130/74 (March 1992); 100/60 (May 
1992); 124/80, 150/84 (July 1992); 122/78 (September 1992); 
90/64, 140/70 (November 1992); 108/50 (January 1993); 100/74 
(April 1993); 140/84 (July 1993); 110/72 (October 1993); 
100/60, 140/84 (January 1994); 122/64 (March 1994); 122/70 
(May 1994); 138/90, 134/84 (June 1994); 120/76 (August 1994); 
124/68 (October 1994); 102/60, 138/88 (December 1994); 120/78 
(March 1995); 118/86 (April 1995); 100/70 (May 1995); 98/58 
(July 1995); 116/66 (August 1995); 120/80 (October 1995); 
142/76 (February 1996); 120/63 (March 1996); 128/64 
(April 1996); 90/72, 142/80 (July 1996); 108/62 (September 
1996); 118/76 (November 1996); 130/88, 130/80, 100/68, 118/62 
(December 1996); 110/64, 129/78 (February 1997); 112/70 
(March 1997); 121/73 (April 1997); 90/60 (September 1997); 
100/60 (October 1997); 104/70 (November 1997); 106/76, 
104/64, 104/66 (all taken during his VA examination in 
December 1997); 110/70, 114/74, 136/82 (January 1998); 100/70 
(February 1998); 90/60 (March 1998); 98/70, 90/70, 132/77 
(May 1998); 110/60 (July 1998); 110/70 (August 1998); 150/70 
(October 1998); 116/81 (December 1998); 142/84 (March 1999); 
130/84 (May 1999); 135/75 137/75 (July 1999); 126/86 (August 
1999); 110/74, 119/65 (September 1999); 124/74 (October 
1999); 123/71 (December 1999); 144/80 (February 2000); 112/77 
(June 2000); 124/69 (October 2000); 159/100, 167/101, 120/80, 
120/80, 120/80 (all taken during his fee basis examination in 
September 2000); 100/70 (February 2001); 115/78, 152/101, 
135/73 (all taken during his VA outpatient treatment in June 
2001).

The Board notes the veteran was adjudicated disabled as of 
November 1986 due to a back disorder by the Social Security 
Administration (SSA).  The SSA noted that no other disorder 
was established from the medical evidence on file.  

As is readily apparent from the above BP readings, there were 
no occasions when either the veteran's diastolic pressure was 
110 or more or when his systolic pressure was 200 or more.  
Thus, his claim for a rating higher than 10 percent for his 
hypertension must be denied.  The medical findings are 
indisputable.

The Board notes the veteran also contends that he has 
additional cardiac disability besides his hypertension, and 
that it, too, should be taken into consideration for a higher 
rating.  Specifically, he alleges he has chest pain and must 
take nitroglycerin to relieve it.  However, a December 1997 
VA examination diagnosed hypertension, controlled with 
treatment, without abnormal electrocardiogram (EKG) or chest 
x-ray.  A September 2000 fee-basis examination noted a mild 
irregular rhythm with no murmurs.  The veteran underwent left 
heart catheterization, selective coronary angiography and 
left ventriculogram in December 2001.  The studies showed 
normal coronary arteries, and myocardial infarction was ruled 
out.  Cardiac examination showed regular rate and rhythm 
without murmurs, gallops or rubs.  The examiner noted that a 
adenosine sestamibi stress test conducted in June 2001 showed 
a normal ejection fraction and no evidence of ischemia.  The 
diagnosis was noncardiac chest pain.  A September 2000 VA 
outpatient treatment note also indicates the veteran had 
normal sinus rhythm, with no murmurs clicks and rubs.  
Therefore, his hypertensive symptomatology is appropriately 
rated exclusively under Diagnostic Code 7101.  

Inasmuch as his hypertension has not been more than 10 
percent disabling since filing his claim in January 1992, the 
veteran is not entitled to a "staged" rating under 
Fenderson, either, because the 10 percent rating represents 
his maximum level of disability since filing his claim.  And 
he already has a rating at this level retroactive to the date 
of his claim.



For these reasons, the preponderance of the evidence is 
against the claim for an increased initial rating for the 
hypertension, so the benefit-of-the-doubt doctrine does not 
apply and the appeal must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 


ORDER

The claim for a rating higher than 10 percent for the 
hypertension is denied.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



